Vaughn, J.
 The findings of fact by the court have the force and effect of a verdict of a jury and are conclusive if supported by any competent evidence. The record before us fails to disclose any competent evidence to support the court’s finding:
“That the said windshield wiper refill blade sold by the defendant to the plaintiff and as installed by the defendant did not work in an acceptable manner on the plaintiff’s 1964 Thunderbird as it caused the windshield wipers to scratch the driver’s side of the windshield in approximately top half circle scratches.”
The findings which are supported by the evidence are insufficient to support the judgment. We do not reach, therefore, the other questions raised in the briefs of the parties.
Eeversed.
Campbell and Parker, JJ., concur.